Citation Nr: 1129668	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  99-17 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a low back disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran retired from active military service in August 1992 after serving on active duty for more than 20 years.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 1999 and January 2000 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in November 2006, at which time the Board denied the Veteran's claims on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2008, the Court granted a joint motion of the parties, vacated the Board's decision, and remanded the case to the Board for action consistent with the joint motion.  The case was most recently before the Board in August 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

In the August 2010 remand, the Board directed that the Veteran be afforded a VA examination to determine the current level of all impairment resulting from his service-connected low back disability.  The examiner was asked to specifically comment on the current degree of industrial impairment resulting from the Veteran's service-connected low back disability, to include whether it was sufficient by itself to render the Veteran unemployable.  

In September 2010, the Veteran was afforded a VA examination.  At that time, the examiner opined that the Veteran's spinal condition should not affect his employability based on objective criteria.  The examiner did not list the objective criteria upon which the opinion was based.  Furthermore, it does not appear that the VA examiner took into account the Veteran's subjective complaints regarding his ability to perform the functions of his job in conjunction with his low back disability.  Therefore, the Board finds that this opinion is inadequate for adjudication purposes.  

In sum, the Board has concluded that the September 2010 VA examination report does not adequately comply with the directives of the August 2010 remand.  The Court has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, the Veteran has reported that he was granted entitlement to Social Security disability benefits as a result of his inability to work because of his service-connected low back disability.  A review of the record shows that the Veteran submitted a July 2008 letter from the Social Security Administration (SSA) indicating receipt of disability benefits.  However, it does not appear that the actual SSA records detailing the facts and circumstances surrounding the grant of entitlement to disability benefits have been obtained.

Therefore, the Board finds that SSA records should be obtained prior to a decision being rendered in this case.  

Finally, the Board finds that current treatment notes should also be obtained.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain the records pertaining to the Veteran's Social Security Administration disability benefits.  

2. The RO or the AMC should undertake appropriate development to obtain any other outstanding, pertinent medical records.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected low back disability.  The claims files must be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

All manifestations of the Veteran's low back disability should be identified, to include any symptoms of radiculopathy and any periods of medically prescribed bed rest.  In addition, the examiner should provide an opinion concerning the current degree of industrial impairment resulting from the Veteran's service-connected low back disability, to include whether it is sufficient by itself to render the Veteran unemployable.  In forming the opinion, the examiner should take into account the Veteran's subjective complaints regarding his industrial impairment.

The rationale for all opinions expressed must be provided.

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claims of entitlement to a disability rating in excess of 40 percent for a low back disability and of entitlement to a TDIU, if it has not been rendered moot, based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

